Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
The applicant's arguments filed February 24, 2021 have been fully considered 
but are respectfully found unpersuasive. 
The applicant argues the following:
[1] Claims 10 and 23 cancelled to address drawing objection and 112 rejection.

[2] Claim 1 amended to address claim objection.

[3] The first comparator output directly received by the logic and driver circuit cannot be DC, it must be AC, and it must be in phase with the inductor current.

[4] New search must include a first feedback signal that is in phase with the inductor current, a comparator consisting of only two signals and one signal must be the first feedback signal, and a periodic ramp sawtooth reference signal that must not be generated from the output.

[5] Yang, Kalje, Chen, and Bhagwat are different from instant application.

Regarding [1], the examiner withdraws the drawing objection and 112 rejection because applicant has cancelled claims 10 and 23.
Regarding [2], the examiner withdraws the claim objection because applicant has amended claim 1 accordingly.
Regarding [3], the examiner respectfully disagrees because it is not a claimed limitation that the output of the first comparator output directly received by the logic and driver circuit must be AC and it is not a claimed limitation that the output of the first comparator must be in phase with the inductor current.
Regarding [4], the examiner respectfully disagrees because Cooke teaches (1) both a first feedback signal Fig. 5, sensed inductor current IL) that is in phase with the inductor current (Fig. 5, inductor current IL; [Column 7, lines 19-21]); (2) a comparator (Fig. 5, 30) consisting of only two signals one of which is the sensed inductor current IL; and (3) a periodic ramp sawtooth reference signal (Fig. 5, 63) not being generated ([Column 7, lines 25-28]) from said switching output voltage (Fig. 5, voltage at node M1/M2/L). 
Regarding [5], the examiner respectfully disagrees because Yang, Kalje, Chen, and Bhagwat are not being applied in this rejection.
Therefore, since Cooke in combination with Divan and Tang is considered to show the aforementioned limitations, the combination is considered to read on the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 30 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification fails to provide an enabling description for a regulator “wherein said voltage amplifier output signal can be replaced with a constant voltage reference signal” as recited in claim 30. The specification does not disclose this relationship.  The examiner assumes that the aforementioned relationship is not disclosed and has not given it patentable weight.
Dependent claims 31-32 inherit the deficiencies of dependent claim 30, 
and are therefore also rejected under 35 U.S.C. 112 (a) paragraph.

DETAILED ACTION
Specification
The specification is objected to because it fails to support the limitations of claim 
30. This issue is presented below in the 112(a) rejection.
The specification has not been checked to the extent necessary to determine the 
presence of all possible minor errors.  The applicant's cooperation is requested in correcting any errors of which the applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 21, 24, and 27 are rejected under 35 U.S.C. 103 as being 
unpatentable over Cooke et al. (U.S. Patent No. 6,366,070; hereinafter “Cooke”) in view of Divan (U.S. Patent No. 4,730,242; hereinafter “Divan”).
Regarding claim 1, Cooke teaches a switching regulator (Fig. 5) configured to receive an input voltage (Fig. 5, Vin) and to generate a regulated output voltage (Fig. 5, Vout); and said switching regulator (Fig. 5) controlling (Fig. 5, via 14) a high-side power switch (Fig. 5, M1) and a low-side power switch (Fig. 5, M2) based on a feedback control scheme (Fig. 5) to drive a switching node (Fig. 5, node M1/M2/L) for generating a switching output voltage (Fig. 5, voltage at node M1/M2/L); and said switching node (Fig. 5, node M1/M2/L) being coupled to an LC filter (Fig. 5, L/C) to generate said regulated output voltage (Fig. 5, Vout) on an output capacitor (Fig. 5, C); and said switching regulator (Fig. 5) comprising: a constant voltage reference signal (Fig. 5, Vref); a periodic ramp sawtooth reference signal (Fig. 5, 63) at a given frequency ([Column 7, lines 25-28]); wherein said periodic ramp sawtooth reference signal (Fig. 5, 63) not being generated ([Column 7, lines 25-28]) from said switching output voltage (Fig. 5, voltage at node M1/M2/L); a inductor current IL sensor) configured to generate a first feedback signal (Fig. 5, sensed inductor current IL); wherein said first feedback signal (Fig. 5, sensed inductor current IL) being in phase (Fig. 5; [Column 7, lines 19-21]) with an inductor current (Fig. 5, inductor current IL); said first feedback signal (Fig. 5, sensed inductor current IL) be generated through sensing (Fig. 5; [Column 7, lines 19-21]) said inductor current (Fig. 5, inductor current IL); a controller (Fig. 5, 14) configured to receive said first feedback signal (Fig. 5, sensed inductor current IL) and said periodic ramp sawtooth reference signal (Fig. 5, 63) and a voltage amplifier output signal (Fig. 5, output of 16); wherein said controller (Fig. 5, 14) comprising a first comparator (Fig. 5, 60); wherein comparing signals (Fig. 5) of said first comparator (Fig. 5, 60) consisting of said first feedback signal (Fig. 5, sensed inductor current IL) and said voltage amplifier output signal (Fig. 5, output of 16); wherein said controller (Fig. 5, 14) further comprising a capacitor (Fig. 5, 62) configured to be charged and discharged (Fig. 5) based on said first comparator output signal (Fig. 5, output of 60) and to generate a voltage signal (Fig. 5, voltage on capacitor in 62) on said capacitor (Fig. 5, 62); wherein said controller (Fig. 5, 14) further comprising a second comparator (Fig. 5, 30) configured to compare (Fig. 5) said periodic ramp sawtooth reference signal (Fig. 5, 63) and said voltage signal (Fig. 5, voltage on capacitor in 62) on said capacitor (Fig. 5, 62) and to generate a second comparator output signal (Fig. 5, output of 30); wherein said logic and driver circuit (Fig. 5, 40/20/36/38 in combination) further output of 60) and said second comparator output signal (Fig. 5, output of 30) and to generate control signals (Fig. 5, output of 38) of said high-side power switch (Fig. 5, M1) and said low-side power switch (Fig. 5, M2).  Cooke does not teach a regulator wherein a logic and driver circuit configured to directly receive said first comparator output signal and to directly receive said second comparator output signal.
Divan, however, does teach a regulator wherein a logic and driver circuit (Fig. 9, 122-123/125-127) configured to directly receive (Fig. 9) said first comparator (Fig. 9, 120) output signal (Fig. 9, P) and to directly receive (Fig. 9) said second comparator (Fig. 9, 121) output signal (Fig. 9, Q).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cooke to include the features of Divan because it would ensure excitation of the LC resonant circuit sufficient to maintain oscillation.
Regarding claim 19, Cooke as modified teaches said switching regulator in claim 1 being a switching regulator (Fig. 5, 10) belonging to a group comprising buck (Fig. 5, 10), boost, buck-boost, flyback, forward and sepic switching regulator ([Column 1, lines 56-59]).  
Regarding claim 21, Cooke as modified teaches a switching regulator (Fig. 5) configured to receive an input voltage (Fig. 5, Vin) and to generate a regulated output voltage (Fig. 5, Vout); and said switching regulator (Fig. 5, 10) controlling a high-side power switch (Fig. 5, M1) and a low-side power M2) based on a feedback control scheme (Fig. 5) to drive a switching node (Fig. 5, node M1/M2/L) for generating a switching output voltage (Fig. 5, voltage at node M1/M2/L); and said switching node (Fig. 5, node M1/M2/L) being coupled to an LC filter (Fig. 5, L/C) to generate said regulated output voltage (Fig. 5, Vout) on an output capacitor (Fig. 5, C); and said switching regulator comprising: a constant voltage reference signal (Fig. 5, Vref); a periodic ramp sawtooth reference signal (Fig. 5, 63) at a given frequency ([Column 7, lines 25-28]); wherein said periodic ramp sawtooth reference signal (Fig. 5, 63) not being generated ([Column 7, lines 25-28]) from said switching output voltage (Fig. 5, voltage at node M1/M2/L); a feedback generation circuit (Fig. 5, inductor current IL sensor) configured to generate a first feedback signal (Fig. 5, sensed inductor current IL); wherein said first feedback signal (Fig. 5, sensed inductor current IL) being in phase with an inductor current (Fig. 5, inductor current IL); wherein said first feedback signal (Fig. 5, sensed inductor current IL) being generated through sensing (Fig. 5; [Column 7, lines 19-21]) said inductor current (Fig. 5, inductor current IL); a controller (Fig. 5, 14) configured to receive said first feedback signal (Fig. 5, sensed inductor current IL) and said periodic ramp sawtooth reference signal (Fig. 5, 63) and said constant voltage reference signal (Fig. 5, Vref); wherein said controller (Fig. 5, 14) comprising a first comparator (Fig. 5, 60); wherein comparing signals (Fig. 5) of said first comparator (Fig. 5, 60) consisting of said first feedback signal (Fig. 5, sensed inductor current IL) and said constant voltage reference signal (Fig. 5, Vref); 14) further comprising a capacitor (Fig. 5, 62) configured to be charged and discharged (Fig. 5) based on said first comparator output signal (Fig. 5, output of 60) and to generate a voltage signal (Fig. 5, voltage on capacitor in 62) on said capacitor (Fig. 5, 62); wherein said controller (Fig. 5, 14) further comprising a second comparator (Fig. 5, 30) configured to compare said periodic ramp sawtooth reference signal (Fig. 5, 63) and said voltage signal (Fig. 5, voltage on capacitor in 62) on said capacitor (Fig. 5, 62) and to generate a second comparator output signal (Fig. 5, output of 30); wherein said logic and driver circuit (Fig. 5, 40/20/36/38 in combination) further configured to receive (Fig. 5) said first comparator output signal (Fig. 5, output of 60) and said second comparator output signal (Fig. 5, output of 30) and to generate control signals (Fig. 5, output of 38) of said high-side power switch (Fig. 5, M1) and said low-side power switch (Fig. 5, M2).  
Regarding claim 24, Cooke as modified teaches said method in claim 21, wherein said switching regulator being a switching regulator (Fig. 5, 10) belonging to a group comprising buck (Fig. 5, 10), boost, buck-boost, flyback, forward and sepic switching regulator ([Column 1, lines 56-59]).  
Regarding claim 27, Cooke teaches a method in a switching regulator (Fig. 5)  receiving an input voltage (Fig. 5, Vin) and controlling (Fig. 5, 14) a high-side power switch (Fig. 5, M1) and a low-side power switch (Fig. 5, M2) to drive a switching node (Fig. 5, node M1/M2/L) for generating a switching output voltage (Fig. 5, voltage at node M1/M2/L); and said switching node node M1/M2/L) being coupled (Fig. 5) to an LC filter circuit (Fig. 5, L/C) to generate a regulated output voltage (Fig. 5, Vout) on an output capacitor (Fig. 5, C); said method comprising: generating a voltage amplifier output signal (Fig. 5, output of 16); generating a periodic ramp sawtooth reference signal (Fig. 5, 63) at a given frequency ([Column 7, lines 25-28]); wherein said periodic ramp sawtooth reference signal (Fig. 5, 63) not being generated ([Column 7, lines 25-28]) from said switching output voltage (Fig. 5, voltage at node M1/M2/L); generating a first feedback signal (Fig. 5, sensed inductor current IL) being in phase (Fig. 5; [Column 7, lines 19-21]) with an inductor current (Fig. 5, inductor current IL); wherein said first feedback signal (Fig. 5, sensed inductor current IL) being generated through sensing (Fig. 5; [Column 7, lines 19-21]) said inductor current (Fig. 5, inductor current IL); receiving said voltage amplifier output signal (Fig. 5, output of 16) and said first feedback signal (Fig. 5, sensed inductor current IL) and said periodic ramp sawtooth reference signal (Fig. 5, 63); Comparing (Fig. 5) said first feedback signal (Fig. 5, sensed inductor current IL) and said voltage amplifier output signal (Fig. 5, output of 16) through a first comparator (Fig. 5, 60); wherein comparing signals (Fig. 5) of said first comparator (Fig. 5, 60) consisting of said first feedback signal (Fig. 5, sensed inductor current IL) and said voltage amplifier output signal (Fig. 5, output of 16); Charging (Fig. 5) and discharging (Fig. 5) a capacitor (Fig. 5, 62) based on said first comparator output signal (Fig. 5, output of 60) and generating a voltage signal (Fig. 5, voltage on capacitor in 62) on said 62); Comparing (Fig. 5) said periodic ramp sawtooth reference signal (Fig. 5, 63) and said voltage signal (Fig. 5, voltage on capacitor in 62) on said capacitor (Fig. 5, 62) through a second comparator (Fig. 5, 30) and generating a second comparator output signal (Fig. 5, output of 30); receiving said first comparator output signal (Fig. 5, output of 60) and said second comparator output signal (Fig. 5, output of 30) through a logic and driver circuit (Fig. 5, 40/20/36/38 in combination) configured and generating control signals (Fig. 5, output of 38) of said high-side power switch (Fig. 5, M1) and said low-side power switch (Fig. 5, M2).  Cooke does not teach a method directly receiving said first comparator output signal and said second comparator output signal through a logic and driver circuit.
Divan, however, does teach a method of directly receiving (Fig. 9) said first comparator (Fig. 9, 120) output signal (Fig. 9, P) and said second comparator (Fig. 9, 121) output signal (Fig. 9, Q) through a logic and driver circuit (Fig. 9, 122-123/125-127).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cooke to include the features of Divan because it would ensure excitation of the LC resonant circuit sufficient to maintain oscillation.
Regarding claim 29, Cooke as modified teaches said method in claim 27, wherein said switching regulator being a switching regulator (Fig. 5, 10) belonging to a group comprising buck (Fig. 5, 10
Regarding claim 32, Cooke as modified teaches said method in claim 30, wherein said switching regulator being a switching regulator (Fig. 5, 10) belonging to a group comprising buck (Fig. 5, 10), boost, buck-boost, flyback, forward and sepic switching regulator ([Column 1, lines 56-59]). 
Regarding claim 30, Cooke as modified teaches said method in claim 27.  Cooke does not teach a method, wherein said voltage amplifier output signal can be replaced with a constant voltage reference signal.  
Divan, however, does teach a method, wherein said voltage amplifier output signal can be replaced with a constant voltage reference signal (Fig. 9, Vref).  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Cooke to include the features of Divan because it would ensure excitation of the LC resonant circuit sufficient to maintain oscillation.
Claims 8, 22, 28, and 31 are rejected under 35 U.S.C. 103 as being 
unpatentable over Cooke in view of Divan and further in view of Tang et al. (U.S. Publication No. 2003/0006650; hereinafter “Tang”).
Regarding claim 8, Cooke teaches said switching regulator in claim 1. Cooke does not teach a plurality of said switching regulator circuits; wherein said plurality of said switching regulator circuits configured to be a multi-phase switching regulator.
Tang, however, does teach a plurality of said switching regulator circuits (Fig. 1); wherein said plurality of said switching regulator circuits (Fig. 1) 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cooke to include the features of Tang because it would increase control of the current to the load thereby improving response to transient power events.
Regarding claim 22, Cooke teaches said method in claim 21. Cooke does not teach a plurality of said switching regulator circuits; wherein said plurality of said switching regulator circuits configured to be a multi-phase switching regulator. 
Tang, however, does teach a plurality of said switching regulator circuits (Fig. 1); wherein said plurality of said switching regulator circuits (Fig. 1) configured to be a multi-phase switching regulator ([0034]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cooke to include the features of Tang because it would increase control of the current to the load thereby improving response to transient power events.
Regarding claim 28, Cooke teaches said switching regulator in claim 27. Cooke does not teach a plurality of said switching regulator circuits; wherein said plurality of said switching regulator circuits configured to be a multi-phase switching regulator.  
Tang, however, does teach a plurality of said switching regulator circuits (Fig. 1); wherein said plurality of said switching regulator circuits (Fig. 1) configured to be a multi-phase switching regulator ([0034]).

Regarding claim 31, Cooke teaches said method in claim 30. Cooke does not teach a plurality of said switching regulator circuits; wherein said plurality of said switching regulator circuits configured to be a multi-phase switching regulator.  
Tang, however, does teach a plurality of said switching regulator circuits (Fig. 1); wherein said plurality of said switching regulator circuits (Fig. 1) configured to be a multi-phase switching regulator ([0034]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cooke to include the features of Tang because it would increase control of the current to the load thereby improving response to transient power events.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in 
this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory 
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837